Citation Nr: 0307435	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  98-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim to service connection for joint 
pain claimed as due to an undiagnosed illness.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim to service connection for fatigue 
claimed as due to an undiagnosed illness.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim to service connection for blurred 
vision claimed as due to an undiagnosed illness.  

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim to service connection for memory 
loss claimed as due to an undiagnosed illness.  

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim to service connection for chronic 
cough claimed as due to an undiagnosed illness.  

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim to service connection for 
headaches, claimed as due to an undiagnosed illness.  

7.  Entitlement to service connection for depression claimed 
as due to an undiagnosed illness.  

(The issues of entitlement to service connection for joint 
pain, chronic cough, headaches, and fatigue, all claimed as 
due to an undiagnosed illness; in addition to the issue of 
entitlement to an increased rating for coronary artery 
disease, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
December 1971, from October 1981 to September 1985, and from 
November 1990 to May 1991.  The veteran has an additional 15 
years of inactive duty with the Army Reserves.  

The present matters come before the Board of Veterans' 
Appeals from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The veteran's claims for service connection based on 
undiagnosed illness, other than his claim for depression, 
were originally denied by a rating decision issued in June 
1995.  The veteran was informed of the decision that same 
month.  He did not appeal the decision and it became final.  

In the October 1997 rating decision, the veteran's claims 
were denied on the merits, without a finding on whether new 
and material evidence had been presented.  The Board is 
required to first consider whether new and material evidence 
had been presented before the merits of a claim can be 
considered; and the Board can make an initial determination 
as to whether evidence is "new and material."  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The veteran has 
not been provided with the laws and regulations pertaining to 
finality and new and material evidence.  However, given the 
favorable decision with respect to reopening the veteran's 
claims, he is not prejudiced in this instance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In a submitted statement to the Board, dated in February 
2003, the veteran appears to raise an informal claim for 
service connection for chronic diarrhea as due to an 
undiagnosed illness.  As such, this issue is referred to the 
RO.  

Given the decision as outlined below, the Board is 
undertaking additional development on the issues of 
entitlement to service connection for joint pain, chronic 
cough, headaches, and fatigue all claimed as due to an 
undiagnosed illness, as well as entitlement to an increased 
rating for coronary artery disease, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  




FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  In a June 1995 rating decision, the veteran's claims for 
service connection for joint pain, blurred vision, memory 
loss, chronic cough, headaches, and fatigue as due to an 
undiagnosed illness were denied.  The veteran did not file an 
appeal, and under the law the decision became final.  

3.  The subsequently received evidence includes records which 
are not cumulative or redundant of evidence previously of 
record and which is so significant that it must be considered 
in order to fairly decide the merits of the claims.  

4.  The veteran does not have current objective signs or 
symptoms associated with memory loss or depression.  

5.  The veteran's loss of visual acuity has been associated 
with a diagnosed disability, and he does not have current 
signs or symptoms associated with blurred vision.  

6.  Depression, memory loss, or blurred vision were not 
diagnosed or treated in service, and competent evidence has 
not related them to service.  


CONCLUSIONS OF LAW

1.  The evidence submitted since the previous final decision 
is new and material, and the veteran's claims of entitlement 
to service connection for joint pain, blurred vision, memory 
loss, chronic cough, headaches, and fatigue due to an 
undiagnosed illness is reopened.  38 U.S.C.A. §§ 5108, 
7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2001).

2.  The criteria for service connection for memory loss, as a 
manifestation of an undiagnosed illness is not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2002).  

3.  Entitlement to service connection for depression, as 
manifestations of an undiagnosed illness, is not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.317.  

4.  Entitlement to service connection for blurred vision, as 
manifestations of an undiagnosed illness, is not met.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.317.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West  2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Subsequent to the most recent consideration by the RO of the 
issues on appeal, VA amended its regulations to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received prior to August 29, 2001. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
veteran's claim to reopen, which was received before that 
date.  

In a January 2003 letter to the veteran from the Board, the 
veteran was informed of the VCAA and the evidence he needed 
to submit to substantiate his claims and what evidence VA was 
responsible for obtaining.  

The veteran's complete service medical records for his 
periods of active service from June 1970 to December 1971, 
and from October 1981 to September 1985, do not appear 
associated with the claims file.  As noted below, the 
veteran's claims for depression and memory loss have been 
denied due to the lack of current clinical manifestations of 
disability.  With respect to a claim involving blurry vision, 
the veteran's disability has been associated with age-related 
loss of visual acuity.  As such, the service medical records 
would not assist the veteran in substantiating his claims.  

The veteran has not identified, nor is the Board aware of, 
additional medical records which need to be obtained.  VA has 
thereby met its obligation to notify the veteran of the 
evidence needed to substantiate his claims and of what 
evidence he was responsible for obtaining.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  VA medical examinations were 
conducted in 1997 with respect to the veteran's claims.  

The Board therefore finds that, the facts pertinent to these 
claims have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claims.  Therefore, the Board will address the merits of the 
veteran's claims.  



Legal Criteria 

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is contained in 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
appellant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1131; 
38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia Theater 
or operations during the Persian Gulf War.  38 U.S.C.A. § 
1117(f). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for 
a Persian Gulf veteran with a "qualifying chronic 
disability" that became manifest during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent during the presumptive period prescribed by the 
Secretary.  The Board notes that the period within which such 
disabilities must become manifest to a compensable degree in 
order for entitlement to compensation to be established is 
December 31, 2006.  38 C.F.R. § 3.317a(1)(i).  

The term qualifying chronic disability means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness, 
a medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or any diagnosed illness that the Secretary determines in 
regulations prescribed that warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2).  

Signs or symptoms which may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include 
the following: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 U.S.C.A. § 1117(g).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Factual Background

A review of the evidence reflects that in a November 1985 
rating decision, the veteran was service connected for 
arteriosclerotic heart disease and awarded a 30 percent 
disability rating.  

In November 1990, the veteran entered active service.  An 
entrance examination at that time does not reveal a report or 
finding of memory loss, depression or other psychiatric 
illness.  The veteran's distant vision was noted as being 
20/100 in the right eye corrected to 20/20, and 20/30 in the 
left eye, corrected to 20/20.  Near vision was noted as 20/30 
in the right eye corrected to 20/20, and 20/20 in the left 
eye.  During a separation medical examination in April 1991, 
there were no complaints or findings of memory loss, 
depression or other psychiatric illness.  The veteran's 
distant and near vision was noted as corrected to 20/20.  

In July 1994, the veteran filed disability claims associated 
with his service in the Gulf War, to include claims for 
memory loss and blurred vision.  

A March 1995 VA visual examination report revealed right eye 
corrected vision at near 20/20 with corrected vision at 
distance of 20/25 -1.  Left eye corrected vision was at near 
20/20 with corrected vision at distance of 20/25.  There was 
no evidence of diplopia and no visual field deficit.  

In March 1995, the veteran was examined for VA purposes.  He 
complained of memory loss, which he reported had started two 
years previously.  He also complained that his short-term 
memory had decreased and that he had trouble remembering 
things.  The veteran reported that he often needed to re-read 
things and this slowed him down in his work.  The veteran 
also complained of joint pain including pain in his knees, 
ankles, back, and hands.  

The pain reportedly had also started approximately two years 
previously.  The veteran complained additionally of a 
frequent cough.  He reported that it had started between 1981 
and 1982 and was sometimes associated with postnasal drip and 
drainage.  The veteran also complained of chronic headaches.  
The examiner's diagnosis included history of memory loss, 
possibly related to a history of Persian Gulf War syndrome, 
with mental status evaluation showing good immediate and 
short-term memory; history of frequent cough with unclear 
etiology but possibly related to post-nasal drip; and history 
of constant headache, unclear etiology.  

A VA clinical record, dated in January 1996, notes the 
veteran's history of gout and psoriasis, and his complaints 
of joint arthralgias.  The veteran was noted as having had 
flare-ups of joint pain.  The examiner's impression was gout.  

A VA neurological examination report, dated in April 1997, 
reveals the veteran's complaints of headaches occurring since 
1991.  He also complained of joint pain which he reported as 
being different than his gout pain.  The veteran complained 
of a constant decrease in energy and early morning tiredness, 
and that he became easily fatigued.  He also complained of 
memory problems and that he forgot things that his boss had 
asked him to do.  In addition, the veteran reported worsening 
vision over the last four to five years, and that he had been 
struggling with a chronic cough for the last six years.  He 
stated that all the problems made him very depressed.  

The examiner noted that the veteran was able to give a good 
and complete history, that recent and remote memory appeared 
intact, and that there were normal visual fields with visual 
acuity at 20/20 for both the left and right eyes.  The 
examiner's impression was tension-type headaches, fatigue of 
unknown etiology, memory loss by history of unknown etiology, 
normal changes in visual acuity secondary to aging, soreness 
of joints secondary to gout and soreness of joints due to 
unknown etiology, cough of unknown etiology, coronary artery 
disease with recurrent chest pain, and fatigue due to cardiac 
problem or rheumatological disorder.  

A VA mental disorders examination report, dated in October 
1997, reflects the veteran's orientation to time, person and 
place.  He did not evidence any apparent depression and he 
was able to remember three objects over five minutes.  The 
examiner noted that the veteran had some symptoms but they 
did not meet the criteria for a DSM-IV psychiatric disorder.  

A VA respiratory examination, dated in January 1998, yielded 
an impression of mild obstructive ventilatory defect, and 
chronic bronchitis with chronic phlegm production.  The 
examiner noted that the veteran's cough could be related to 
chronic bronchitis, gastroesophageal reflux disease, 
postnasal drip, chronic obstructive pulmonary disease, or a 
combination of the above.  

A February 1998 clinical record documents the veteran's 
complaint of chronic cough having begun six years previously, 
after returning from the Gulf War.  Following a clinical 
evaluation, the assessment was bronchospastic airway, history 
of sinusitis, history of reflux, and history of angioplasty 
and angina.

A June 1998 clinical record documents the veteran's 
complaints of chronic cough in the morning and after meals.  
There was no change with clearing of sinusitis.  The 
assessment of chronic cough with mild chronic obstructive 
pulmonary disease.  

A VA clinical record, dated in July 1998 reflects a finding 
that the veteran's chronic cough probably had a 
gastrointestinal origin.  

A statement from the veteran, dated in December 1998, 
reflects complaints that his vision continued to worsen and 
be blurred, that his memory loss and depression continued and 
had gotten worse, that he had sore and painful joints, that 
his headaches continued to occur and cause pain, that his 
fatigue had continued to worsen, that he had no energy, that 
he was told that his chronic cough could have been the result 
of service.  


Analysis

New and material evidence

The veteran's claims for service connection for joint pain, 
blurred vision, memory loss, chronic cough, headaches, and 
fatigue, all claimed as due to an undiagnosed illness, were 
denied in a June 1995 rating decision on the basis that there 
was no corroborative evidence that the conditions arose 
during the veteran's service in the Persian Gulf.  

Since the final decision in June 1995, the record reflects VA 
examination reports and private treatment records documenting 
diagnoses and findings pertaining to the veteran's claimed 
conditions.  This includes findings pertaining to the 
etiologies of the claimed conditions of joint pain, blurred 
vision, memory loss, chronic cough, headaches and fatigue.  

As such, the Board finds the evidence new and material with 
respect to the veteran's claims.  The evidence received is 
new because it was not previously of record, and it is 
material because it bears directly and substantially upon the 
specific matters under consideration.  As such, the new 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claims.  
Accordingly, it is new and material, and the claims for joint 
pain, blurred vision, memory loss, chronic cough, headaches 
and fatigue as due to an undiagnosed illness are reopened.  
38 C.F.R. § 3.156.  


Service connection for undiagnosed illness

The medical evidence documents the veteran's reported history 
and subjective complaints of memory loss.  On VA examination 
in March 1995, the examiner noted the veteran as having good 
immediate and short-term memory.  On VA examination in August 
1997, the examiner noted that the veteran was able to give a 
good and complete history, and that recent and remote memory 
appeared intact.  A mental disorders examination report, 
dated in October 1997, reflects the veteran's orientation to 
time, person and place.  

While the records do show the veteran's subjective complaints 
of memory loss, extensive clinical and examination records do 
not show any objective signs or symptoms of memory loss.  

The examiner conducting the October 1997 examination noted 
that the veteran did not appear to be depressed.  The only 
other clinical evidence suggesting possible symptoms of 
depression was contained in a VA outpatient treatment form 
dated in June 2000.  On that form a box was checked noting 
that a depression screening had not been performed.  The form 
contained the additional wording next to the "no" box that 
"patient was treated for depression or MDD [major depressive 
disorder] during the past year."  The clinical records do 
not show such treatment and it appears that that box was 
checked simply because a depression screen was not performed.  

Again, the record contains the veteran's subjective reports 
of depression, but contains no objective evidence of signs or 
symptoms of depression.

With respect to the veteran's visual acuity, the veteran's 
entrance examination in November 1990 notes the veteran's 
decreased visual acuity corrected to 20/20.  VA examination 
in March 1995 revealed corrected vision to 20/20 and 20/25.  
There was no evidence of diplopia and no visual field 
deficit.  An April 1997 VA examination revealed normal visual 
fields with visual acuity at 20/20 for both the left and 
right eyes.  The impression was normal changes in visual 
acuity secondary to aging.  

Additionally, the veteran's visual acuity was documented on 
entrance examination in November 1990 as being decreased, but 
corrected to 20/20.  Any current decrease in visual acuity by 
the veteran has been medically attributed to the normal aging 
process.  The veteran loss of visual acuity has been 
attributed to a known clinical diagnosis.  There have been no 
objective findings referable to blurry vision.  For these 
reasons, service connection is not warranted.

The veteran has not contended, nor is there evidence that his 
claimed memory loss, depression, or blurred vision is 
otherwise been related to service.  As such, the 
preponderance of the evidence is against the veteran's claims 
both on a direct basis and due to an undiagnosed illness.  
38 C.F.R. §§ 3.303, 3.317.  










							(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been presented the claims of 
service connection for joint pain, blurred vision, chronic 
cough, headaches, memory loss and fatigue due to an 
undiagnosed illness are reopened.  

Entitlement to service connection for memory loss as due to 
an undiagnosed illness is denied.  

Entitlement to service connection for blurred vision due to 
an undiagnosed illness is denied.  

Entitlement to service connection for depression due to an 
undiagnosed illness is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

